Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
There appear to be several instances in the specification where “hyarulonic acid” is referenced. The Examiner believes that this may be a typographical mistake and that the Applicant meant to disclose “hyaluronic acid”. 
Appropriate correction is required.

Claim Objections
Claims 51-68 are objected to because of the following informalities:  
Claim 51, second to last line includes an extra space before the comma.
Claims 52-68 each begin with “Device according to claim …”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “The [[D]]device according to claim …”.
Claim 66, line 4 appears to contain a typographical mistake. Claim 66, line 4 recites “hyarulonic acid”. The Examiner believes that this should be “hyaluronic acid”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
 "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. MPEP 2173.05(q).  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. MPEP 2173.05(q). 
Claims 69-71 are being rejected under 35 U.S.C. 101. The claimed invention is directed to non-statutory subject matter.  Each of claims 69, 70 and 71 recites “Use of a device for the transdermal delivery of active molecules, said device comprising:”, without reciting any active method steps.  
These recitations do not fall within at least one of the four categories of patent eligible subject matter because the claim recites use but fails to purport to claim a process, machine, manufacture, or composition of matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51, lines 7-9 are unclear to the Examiner. Lines 7-9 recite “wherein said porous membrane is configured as an optical Bragg mirror or as a linear combination between optical Bragg mirrors or as at least one single or coupled optical cavity”. It is unclear to the Examiner whether Applicant intends for the porous membrane to be configured to be an optical Bragg mirror or a linear combination between optical Bragg mirrors or at least one single or coupled optical cavity, or if the Applicant merely intends for the porous membrane to be capable of functioning as an optical Bragg mirror or as a linear combination between optical Bragg mirrors or as at least one single or coupled optical cavity. 
For the purpose of examination, the Examiner will treat claim 51 as if lines 7-9 recite “the porous membrane to be configured [[as]] to be an optical Bragg mirror or [[as]] a linear combination between optical Bragg mirrors or [[as]] at least one single or coupled optical cavity,” as this interpretation is more in alignment with other instances of “configured to” used in the claims. This interpretation also appears to be what Applicant’s intended invention. The Examiner suggests amending claim 51, lines 7-9 to recite “the porous membrane to be configured [[as]] to be an optical Bragg mirror or [[as]] a linear combination between optical Bragg mirrors or [[as]] at least one single or coupled optical cavity,”.
Claims 52-68 are similarly rejected by virtue of their dependency on claim 51. 
Claim 60 recites the limitation "the extension" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[the]] an extension".
Claim 60 recites the limitation "the thickness" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[the]] a thickness".
Claim 60 recites the limitation "the thickness" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[the]] a thickness".
Claim 60 recites the limitation "the closing element" in line 3.  There is insufficient antecedent basis for this limitation in the claim. No closing element is introduced in claim 60, or claim 51 from which claim 60 depends. Rather, a closing element is introduced in claim 58. It is unclear whether Applicant intends to introduce a closing element in claim 60, or whether Applicant intends for claim 60 to depend from claim 58, instead of claim 51 as presently recited. For the purpose of examination, the Examiner will treat claim 60 as if it depends from claim 58. 
Claim 62 recites the limitation "the colour" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[the]] a colour".
Claim 62 recites the limitation "the spectrum of visible light” in line 5.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[the]] a spectrum of visible light".
Claim 62 recites the limitation "the radiation emitted” in line 6.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[the]] a radiation emitted".
Claim 63 recites the limitation "the concentration” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[the]] a concentration".
Claim 63 recites the limitation "the state of oxidation” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[the]] a state of oxidation".
Claim 63 recites the limitation "the range of wavelengths” in line 6.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[the]] a range of wavelengths".
Claim 63 recites the limitation "the charging of said fluorescent substance” in line 8.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[the]] a charging of said fluorescent substance".
Claim 63 recites the limitation "the oxidation over time” in line 18.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “the state of oxidation over time".
Claim 65, line 1 recites “said transmissivity window”, but depends from claim 63, which introduces a first transmissivity window in line 5; a second transmissivity window in line 10; and a third transmissivity window in line 15. As such, claim 65 is unclear as to which transmissivity window is being referenced. 
Claim 65, lines 1-2 recite that the “transmissivity window is in the infrared spectrum.” This recitation of claim 65 is inconsistent with recitations made in claim 63, from which claim 65 depends, and is therefore indefinite. In claim 63, the first, second, and third transmissivity windows are all recited as being in the spectrum of visible light. The infrared spectrum is not included in the visible light spectrum. Therefore, claim 65 is inconsistent with recitations made in claim 63 from which it depends. 
Claim 65 recites the limitation "the infrared spectrum” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “[[the]] an infrared spectrum".
Regarding claim 66, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). As such, the Examiner will treat the recitation of “optionally a photoresponsive derivative or ester of acrylic acid or of polyvinyl alcohol or of polymethacrylate or of hyaluronic acid or of polyethylene glycol” as not required by the claim. 
Claim 67, line 3 recites “thermoresponsive substance activating when subjected to a temperature increase”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Appropriate correction is required. Examiner suggests replacing “thermoresponsive substance activating when subjected to a temperature increase” with “thermoresponsive substance configured to active when subjected to a temperature increase”. 
Claim 67, lines 3-5 recite “said first thermoresponsive substance comprising nanoparticles of a non-noble metal, which in the presence of oxygen and of a catalyst change oxidation state with an exothermic reaction,”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Appropriate correction is required. Examiner suggests replacing “said first thermoresponsive substance comprising nanoparticles of a non-noble metal, which in the presence of oxygen and of a catalyst change oxidation state with an exothermic reaction,” with “said first thermoresponsive substance comprising nanoparticles of a non-noble metal, which in the presence of oxygen and of a catalyst is configured to change oxidation state with an exothermic reaction,”.
Claim 68 recites the limitation "spherical with diameter between” in line 8.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “spherical with a diameter between".
Claim 68 recites the limitation "cylindrical with minor axis” in line 8.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “cylindrical with a minor axis".
Claim 68 recites the limitation "and major axis” in line 9.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite “and a major axis".
Claim 69-71 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 69, 70 and 71 recites “Use of a device for the transdermal delivery of active molecules, said device comprising:”, without reciting any active method steps. This appears to be an attempt to recite a use claim. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112 second paragraph. MPEP 2173.05(q).  Appropriate correction is required. 
Claim 69, lines 10-12 are unclear to the Examiner. Lines 10-12 recite “porous membrane being configured as an optical Bragg mirror or as a linear combination between optical Bragg mirrors or as at least one single or coupled optical cavity”. It is unclear to the Examiner whether Applicant intends for the porous membrane to be configured to be an optical Bragg mirror or a linear combination between optical Bragg mirrors or at least one single or coupled optical cavity, or if the Applicant merely intends for the porous membrane to be capable of functioning as an optical Bragg mirror or as a linear combination between optical Bragg mirrors or as at least one single or coupled optical cavity. 
For the purpose of examination, the Examiner will treat claim 69 as if lines 10-12 recite “porous membrane [[being]] is configured [[as]] to be an optical Bragg mirror or [[as]] a linear combination between optical Bragg mirrors or [[as]] at least one single or coupled optical cavity,” as this interpretation is more in alignment with other instances of “configured to” used in the claims. This interpretation also appears to be what Applicant’s intended invention. The Examiner suggests amending claim 69, lines 10-12 to recite “porous membrane [[being]] is configured [[as]] to be an optical Bragg mirror or [[as]] a linear combination between optical Bragg mirrors or [[as]] at least one single or coupled optical cavity,”.
Claim 70, lines 1-13 are unclear to the Examiner. Lines 11-13 recite “said porous membrane being configured as an optical Bragg mirror or as a linear combination between optical Bragg mirrors or as at least one single or coupled optical cavity”. It is unclear to the Examiner whether Applicant intends for the porous membrane to be configured to be an optical Bragg mirror or a linear combination between optical Bragg mirrors or at least one single or coupled optical cavity, or if the Applicant merely intends for the porous membrane to be capable of functioning as an optical Bragg mirror or as a linear combination between optical Bragg mirrors or as at least one single or coupled optical cavity. 
For the purpose of examination, the Examiner will treat claim 70 as if lines 11-13 recite “said porous membrane [[being]] is configured [[as]] to be an optical Bragg mirror or [[as]] a linear combination between optical Bragg mirrors or [[as]] at least one single or coupled optical cavity,” as this interpretation is more in alignment with other instances of “configured to” used in the claims. This interpretation also appears to be what Applicant’s intended invention. The Examiner suggests amending claim 70, lines 11-13 to recite “said porous membrane [[being]] is configured [[as]] to be an optical Bragg mirror or [[as]] a linear combination between optical Bragg mirrors or [[as]] at least one single or coupled optical cavity,”.

Allowable Subject Matter
Claim 51 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 69-71 could be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and once the 35 U.S.C. 101 use claim rejection is addressed. 
Claims 52-68 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783